DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Arguments
Applicant’s arguments with respect to claim(s) 1-3 and 7-9 have been considered but are moot on grounds of new rejection.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 1-3 is/are rejected under 35 U.S.C. 103 as being unpatentable over Sundaram et al (Sundaram) (US 2012/0106117 A1) in view of KAJIGAWA (US 2013/0070506 A1) in view of Chen et al. (Chen) (US 2019/0096867 A1).
	In regards to claim 1,  Sundaram (Fig. 1d and associated text) discloses a semiconductor apparatus (Fig. 1d), comprising a chip laminate body (memory chips plus logic chip, or first three memory chips plus logic chip) in which a plurality of memory chips (memory chips or first three memory chips) are laminated on a  logic chip (logic chip) that controls each of the plurality of memory chips (memory chips or first three memory chips), wherein the chip laminate body (memory chips plus logic chip, or first three memory chips plus logic chip) includes: a plurality of penetration electrodes (TSV’s) that penetrate through the plurality of memory chips (memory chips or first three memory chips) and the logic chip (logic chip) in a thickness direction, and a bumpless structure (memory chips plus logic chip plus TSV’s) in which the plurality of memory chips (memory chips plus logic chip, or first three memory chips plus logic chip) and the logic chip (logic chip) are electrically connected together via the plurality of penetration electrodes (TSV’s) without arranging a bump electrode in each space among the plurality of memory chips (memory chips or first three memory chips) and the logic chip (logic chip), but does not specifically disclose a conductance of a first transistor provided on the plurality of memory chips is smaller than a conductance of a second transistor provided on the logic chip. 
	In regards to claim 1, KAJIGAWA (claim 3) discloses a conductance of a first transistor provided on the plurality of memory chips is smaller than a conductance of a second transistor provided on the logic chip. 
	Therefore it would have been obvious to one of ordinary skill in the art before the effective filing date to modify the invention of Sundaram with the teachings of KAJIGAWA for the purpose of high speed operation (paragraph 14) and carrier mobility.
m, a thickness of the memory chip is 2 to 10 m, and a thickness of the logic chip is 2 to 20 m.
	In regards to claims 1, Chen (paragraph 41, Figs. 1A-1G and associated text) discloses that IC components (item 100) can be memory chips, logic chips or other various chips and can have a thickness is 3 to 30 m.  Therefore, Sundaram as modified by KAJIGAWA and Chen (paragraph 41, Figs. 1A-1G and associated text) discloses wherein a thickness of the chip laminate body is 40 to 200 m (paragraph 41, Figs. 1A-1G, Chen), a thickness of the memory chip (item 100) is 2 to 10 m (paragraph 41, Figs. 1A-1G, Chen), and a thickness of the logic chip (item 100) is 2 to 20 m (paragraph 41, Figs. 1A-1G, Chen).
	Therefore it would have been obvious to one of ordinary skill in the art before the effective filing date to modify the invention of Sundaram as modified by KAJIGAWA with the teachings of Chen for the purpose of suppressing an increase in lamination thickness.
	However, the applicant has not established the critical nature of wherein a thickness of the chip laminate body being 40 to 200 m, a thickness of the memory chip being 2 to 10 umm and a thickness of the logic chip being 2 to 20 m.  “The law is replete with cases in which the difference between the claimed invention and the prior art is some range or other variable within the claims. In such a situation, the applicant must show that the particular range is critical, generally by showing that the claimed range achieves unexpected results relative to the prior art range.” In re Woodruff, 919 F.2d 1575, 16 USPQ2d 1934 (Fed. Cir.1990).  Therefore, it would 
It has been well established that to be useful in an obviousness combination, a secondary reference should be used for what it teaches and need not be bodily substituted into the primary reference structure.  “Question in a rejection for obviousness on a combination of references is what secondary reference would teach one skilled in the art and not whether its structure could be bodily substituted in basic reference structure.” In re Richman 165 USPQ 509 (CCPA 1970).  In this instance, Chen would teach one of ordinary skill in the art that logic and memory chips can have a thickness of 3 to 30 m.  
	In regards to claim 2, Sundaram as modified by KAJIGAWA and Chen does not specifically disclose wherein a ratio of the conductance of the first transistor to the conductance of the second transistor is equal to or less than 1/3.  
	In regards to claim 3, Sundaram as modified by KAJIGAWA and Chen does not specifically disclose wherein a ratio of the conductance of the first transistor to the conductance of the second transistor is equal to or less than 1/10.
	It would have been obvious to one having ordinary skill in the art at the time of the invention to modify the invention to include a ratio of the conductance of the first transistor to the conductance of the second transistor is equal to or less than 1/3 or is equal to or less than 1/10, since it has been held that discovering an optimum value of a result effective variable involves only routine skill in the art (In re Boesch, 617 F.2d 272, 205 USPQ 215 (CCPA 1980)).  

7-9 is/are rejected under 35 U.S.C. 103 as being unpatentable over Sundaram et al (Sundaram) (US 2012/0106117 A1) in view of KAJIGAWA (US 2013/0070506 A1) in view of Chen et al. (Chen) (US 2019/0096867 A1) as applied to claims 1-3 above and further in view of Yamada et al. (Yamada) (US 2007/0126105 A1 now US 8,076,764 B2 which is also known as JP 2007157266 A [listed in IDS]).
	In regards to claims 7-9, Sundaram as modified by KAJIGAWA and Chen does not specifically disclose wherein the memory chip is a DRAM chip.
	Yamada (Figs. 1, 9 and associated text) discloses wherein the memory chip (item 1) is a DRAM chip (paragraphs 19, 26, 33-36).  
	Therefore it would have been obvious to one of ordinary skill in the art before the effective filing date to modify the invention of Sundaram as modified by KAJIGAWA with the teachings of Yamada for the purpose of a stacked structure with chip identification numbers (paragraph 6) and a small stacked semiconductor device having a large storage (paragraph 4).
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Yu et al. (Yu) (US 10,529,637 B1, Figs. 2-4, items 201A, 201A-201G).  Yu discloses that chip/die 201A or 201A-201G, can be logic or memory chips as well, and can have a thickness between 20 and 50 m.
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  

Any inquiry concerning this communication or earlier communications from the examiner should be directed to TELLY D GREEN whose telephone number is (571)270-3204. The examiner can normally be reached M-F 8am-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Brett Feeney can be reached on 571-270-5484. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about 

TELLY D. GREEN
Examiner
Art Unit 2822



/TELLY D GREEN/Primary Examiner, Art Unit 2822                                                                                                                                                                                                        February 8, 2022